UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

fe ae eae a eee 9 ey Ore a St eh A) SS tH xX
EDERICK FABRICIO, :
Plaintiff, :
Vv, : ORDER GRANTING
: REQUEST FOR PRO BONO
SGT. MILLER; C.O. CHASE; C.O. ERNS; : COUNSEL
C.O. CARLSON; C.O. COREY; C.O. :
PHILLIPS; C.O. BROKAW; and C.O. LORDE- — : 16 CV 8731 (VB)
GRAY, :
Defendants. :
were eee eee eee eee nneeeneneeenee x

Briccetti, J:

 

The Court directs that the Clerk of Court seek pro bono counsel to enter a limited
appearance for the purpose of trial in the above-captioned case. If pro bono counsel is found and
retained, counsel shall file a Notice of Appearance as Pro Bono Counsel.

LEGAL STANDARD

The in forma pauperis statute provides that the courts “may request an attorney to
represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,
in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v.
Police Officers, 802 F.2d 58, 60 (2d Cir. 1986), Instead, the courts have “broad discretion” when
deciding whether to grant an indigent litigant’s request for representation. Id. Even if a court
does believe that a litigant should have a lawyer, under the in forma pauperis statute, a court has
no authority to “appoint” counsel, but instead, may only “request” that an attorney volunteer to
represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310
(1989). Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore
grant applications for counsel sparingly, and with reference to public benefit, in order to preserve
the “precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving, Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
In Hodge, the Second Circuit set forth the factors a court should consider in deciding
whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must
first demonstrate that he or she is indigent, see Terminate Control Corp. v. Horowitz, 28 F.3d
1335, 1341 (2d Cir. 1994), for example, by successfully applying for leave to proceed in forma
pauperis. The court must then consider whether the litigant’s claim “seems likely to be of
substance” — “a requirement that must be taken seriously.” Id. at 60-61. If these threshold
requirements are met, the court must next consider such factors as:

the indigent’s ability to investigate the crucial facts, whether conflicting evidence

implicating the need for cross-examination will be the major proof presented to

the fact finder, the indigent’s ability to present the case, the complexity of the

legal issues[,] and any special reason in that case why appointment of counsel
would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s
efforts to obtain counsel). In considering these factors, district courts should neither apply bright-
line rules nor automatically deny the request for counsel until the application has survived a
dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather,
each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

DISCUSSION

Plaintiff filed a Request to Proceed in forma pauperis (IFP), which the Court granted
(Doc. #9), vacated because plaintiff paid the full filing fee (Doc. #11), and then again granted
(Doc. #22). Plaintiff therefore qualifies as indigent.

The Court finds plaintiffs’ claims are “likely to be of substance.” Hodge, 802 F.2d 61-62.
Plaintiff's amended complaint asserted First, Eighth, and Fourteenth Amendment claims against
twenty-eight defendants. (Doc. #15). On March 16, 2019, the Court granted in part and denied
in part defendants’ partial motion to dismiss the amended complaint. (Doc. #101). Plaintiffs

remaining claims include (i) excessive force against Sgt. Miller, C.O, Chase, C.O. Erns, C.O.

2
Carlson, C.O. Corey, C.O. Phillips, C.O. Brokaw, and C.O. Lorde-Gray; and (11) failure to
intervene against Sgt. Miller, C.O. Phillips, C.O. Brokaw, and C.O. Lorde-Gray. At an on-the-
record conference held on December 20, 2019, defense counsel stated defendants did not intend
to move for summary judgment.

The Court similarly finds the other Hodge factors weigh in favor of granting Plaintiffs
application, including Plaintiffs ability to investigate crucial facts, the need for cross-
examination at trial, and the complexity of legal issues. In this case, representation would “lead
to a quicker and more just result by sharpening the issues and shaping examination.” Hodge, 802
F.2d at 61.

CONCLUSION

For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono
counsel to represent plaintiff for the purpose of trial. The Court advises Plaintiff there are no
funds to retain counsel in civil cases and the Court relies on volunteers. Due to a scarcity of
volunteer attorneys, a lengthy period of time may pass before counsel volunteers to represent
Plaintiff. Nevertheless, this litigation will progress at a normal pace. If an attorney volunteers,
the attorney will contact Plaintiff directly. There is no guarantee, however, that a volunteer
attorney will decide to take the case, and Plaintiff should be prepared to proceed with the case
pro se. Of course, if an attorney offers to take the case, it is entirely Plaintiff's decision whether
to retain that attorney or not.

Under the Court’s Standing Order regarding the Creation and Administration of the Pro
Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of
certain out-of-pocket expenses spent in furtherance of plaintiff's case. The Pro Bono Fund is
especially intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro bono fund order.pdf.

3

 

 
To allow the Clerk time to locate pro bono counsel, the January 30, 2020, conference is
adjourned to April 3, 2020, at 9:30 a.m.

The Clerk is further directed to (i) terminate the motion (Doc. #142) and (ii) mail a copy
of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See
Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: January 2, 2020

White Plains, NY
SO ORDERED:

VL

Vincent L. Briccetti
United States District Judge

 
